Title: John Adams to John Quincy Adams, 29 May 1783
From: Adams, John
To: Adams, John Quincy



My dear Son
Paris May 29. 1783

It gives me great Pleasure to find, that your Situation is agreable to you. An abler Instructor than Mr. Dumas is not to be found. Is not an 100 Verses at a Time too long a Lesson? Are you familiar enough with the Latin to comprehend So many Verses at once? You have Ainsworths Dictionary I presume. Let no Word escape you, without being understood.
Drydens is a good translation, but it is not Virgil. You will do well to Study the Difference. There is another English Translation of Virgil. It is in blank Verse, done by Dr. Trapp. This is thought by Some to be better than Dryden’s, but I am not of that opinion. It is worth your while however to have it if you can get it.
I dont know but the Book of Games would be more proper for your young head, than the History of Dido.
You translate Suetonius in Writing, I hope, and preserve your Translation as you did that of Phaedrus. I Should advise you to make a compleat Translation of Suetonius, in order to make yourself Master of the Work.

Your affectionate Father
John Adams

